In re: Scofield J. Delatte applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of Ascension. 252 So.2d 733.
Writ denied. The judgment is correct.
BARHAM, J.,
concurs. There is no error of law in the judgment on the merits. On the issue of costs, the casting of costs by both courts against the plaintiff in this suit for the costs in another suit consolidated with it for trial but involving different parties, property issues and facts appears to be an abuse of discretion. However the matter appears to be de minimis.